Title: To Thomas Jefferson from John Lamb, 20 May 1787
From: Lamb, John
To: Jefferson, Thomas



Alicante bay May 20th. 1787

I Received your Excellency’s letter concerning the Cyphers. The Vessel that I am in here, and bound to America, Doth not take pradick and all papers are so Defaced with Vinager, that it will be Imposible to get the Cypher sound, to hand’s where it is ordered. Therefore must Deliver the Same to Congress, whom can Dispose of the Same at their pleasure. I am unhappy that it is so surcomstanced: I hope by this time that your Excellency is fulley persuaded of that Vile Man De Expelley, whome I have often warned of before this. His letters have been too freely handed to your Excellency, and to Congress likewise, for the benefit of our peace at Algiers. I most Heartily hope Congress will not be led to thank a man whome was turned out of Algiers for the Most Atrosious crimes, and Sum cay Confined at presont, and I make no Doubt of the Truth of the same. If your Excellency can come at the Truth from Madrid, I am of opinion that you will think as I Do on the matter; I add that we have not had a wors Enemy than the above mention De Expelley. How far he Deceived Mr. Carmichael whilst he was holding him up to Our Publick’s Vew I cannot pretend to say. But if Mr. Carmichael was not Deceive in the Man, he had a Desine to baffle my efforts whilst on my Late Mission  to make room for a more favourite plan. With news I can give your Excelency no lite at present, but that the number of our wretched people in Algiers are reduced by the Plague. Unhappy mess indeed. I have had a Verey Disagreable winter. But am Sumpthing Recruted. I hope to be at Congress by the beginning August nex. I am Exceedingly sorrey that Mr. Barkley missed me. That he had Authority to Settle my accounts he writes me. I Am Your Excellincys Most Hmle. Servt.,

John Lamb

